DETAILED ACTION
Status of Claims: Claims 3, 5-8, and 12-17 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5-8, 12, 13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20160081010 A1) in view of Bhorkar et al. (US 20180234886 A1), Wang et al. (US 20180279365 A1), and Sung et al. (US 20150032868 A1).
Regarding claim 3, Seok discloses a method of determining a channel sensing threshold in uplink channel access of licensed-assisted access, comprising: determining parameters associated with user equipment; and determining the channel sensing threshold for the user equipment based on parameters (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance. CCA threshold is increased when bandwidth of a channel increased or when transmission power is uniform, power per unit bandwidth is halved if transmission channel width is doubled); wherein determining the channel sensing threshold for the user equipment based on the parameters that include channel bandwidth; wherein determining the channel sensing threshold for the user equipment based on the parameters comprises: increasing or decreasing the channel sensing threshold based on at least one of the channel bandwidth and the transmit power (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance). However, Seok may not explicitly suggest the channel sensing threshold is employed for uplink channel access of licensed-assisted access. Bhorkar et al. from the same or similar field of endeavor suggest channel sensing threshold is employed for uplink channel access of licensed-assisted access (abstract and paragraphs [0060-0061] [0113]; energy detection (ED) threshold may be dynamically used in the LAA when performing LBT (CCA). ED threshold for LBT may be applied in uplink transmissions of LAA). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system where the channel sensing (paragraph [0122]; the CCA threshold level is obtained based on a transmission power). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok and Bhorkar et al.’s method/system where the channel sensing threshold is determined and obtained based on parameters that include a transmit power as suggested by Wang et al. The motivation would have been to enabling controlling transmission power to increase channel seizing opportunity and to ensure effective coexistence (abstract). In addition, Sung et al. also from the same or similar field of endeavor suggest the parameters include whether another type of radio access point is present and decreasing the channel sensing threshold based on a presence of the other type of radio access point (paragraph [0039]; present CCA threshold is dynamically adjusted based on interference signals from other access points (present). The avoidance of interference is due to the fact the present CCA threshold value is reduced). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., and Wang et al.’s method/system where the one or more parameters include whether 
Regarding claim 5, Bhorkar et al. further suggest determining the channel bandwidth associated with the user equipment by: determining channel bandwidth of an entire system; or determining channel bandwidth allocated and used for burst transmission of the user equipment (paragraph [0046]; obtaining transmission bandwidth for burst transmission for the UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining channel bandwidth allocated and used for burst transmission of the user equipment as suggested by Bhorkar et al. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission.
Regarding claim 6, Bhorkar et al. further suggest determining the transmit power associated with the user equipment by: determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment (paragraphs [0053-0055]; maximum transmit power is determined and may be proportional to channel detection (ED) threshold when determining whether a channel is clear for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the 
Regarding claim 7, Bhorkar et al. further suggest determining whether the other type of radio access point associated with the user equipment is present by: detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present (paragraph [0044-0046]; detecting a presence of another frequency node (WiFi transmission point is different type from eNB) and reporting by the eNB or UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining whether the other type of radio access point associated with the user equipment is present by at least one of: detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission. Sung et al. also (paragraph [0039]; present CCA threshold is dynamically adjusted based on interference signals (signaling) from other access points (not present will cause in interference)). The avoidance of interference is due to the fact the present CCA threshold value is reduced).
Regarding claim 8, Seok further suggests wherein determining the one or more parameters associated with the user equipment comprises determining whether the hidden node associated with the user equipment is present by: receiving a signaling indicating presence of the hidden node detected by a base station; or receiving a signaling indicating presence of the hidden node determined by the base station (paragraph [0123]; STA may receive a NAV value indicating remaining time before a time at which the medium becomes available. The NAV is used in the virtual carrier sensing to determine a problem such as hidden node sensed by the AP).
Regarding claim 12, Seok discloses an apparatus for determining a channel sensing threshold in uplink channel access of licensed-assisted access, comprising: a processor; and memory including computer program code which configured to cause the apparatus to at least perform: determine parameters associated with user equipment; determine the channel sensing threshold for the user equipment based on parameters (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance. CCA threshold is increased when bandwidth of a channel increased or when transmission power is uniform, power per unit bandwidth is halved if transmission channel width is doubled); wherein determining the channel sensing threshold for the user equipment based on the parameters that include channel bandwidth; increasing or decreasing the channel sensing threshold based on at least one of the channel bandwidth and the transmit power (paragraphs [0293-0294]; when the channel bandwidth is determined to increase, the CCA threshold is increased in order to prevent imbalance). However, Seok may not explicitly suggest the channel sensing threshold is employed for uplink channel access of licensed-assisted access. Bhorkar et al. from the same or similar field of endeavor suggest channel sensing threshold is employed for uplink channel access of licensed-assisted access (abstract and paragraphs [0060-0061] [0113]; energy detection (ED) threshold may be dynamically used in the LAA when performing LBT (CCA). ED threshold for LBT may be applied in uplink transmissions of LAA). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system where the channel sensing threshold is employed for uplink channel access of licensed-assisted access as suggested by Bhorkar et al. when performing Listen-Before-Talk (CAA). The motivation would have been to enable detection threshold adaptation based on channel conditions to improve uplink data transmission. However, Seok and Bhorkar et al. may not explicitly suggest that the parameters include following items: a transmit power, and whether another type of radio access point is present. Wang et al. from the same or similar field of endeavor suggest the parameters include a transmit power (paragraph [0122]; the CCA threshold level is obtained based on a transmission power). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok and Bhorkar et al.’s method/system where the channel sensing threshold is determined and obtained based on parameters that include a transmit power as suggested by Wang et al. The motivation would have been to enabling controlling transmission power to increase channel seizing opportunity and to ensure effective coexistence (abstract). In addition, Sung et al. also from the same or similar field of endeavor suggest the parameters include whether another type of radio access point is present and decreasing the channel sensing threshold based on a presence of the other type of radio access point (paragraph [0039]; present CCA threshold is dynamically adjusted based on interference signals from other access points (present). The avoidance of interference is due to the fact the present CCA threshold value is reduced). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., and Wang et al.’s method/system where the one or more parameters include whether another type of radio access point is present and decreasing the channel sensing threshold based on a presence of the other type of radio access point as suggested by Sung et al. The motivation would have been to effectively improve the service quality of the wireless network (paragraph [0011]).
Regarding claim 13, Seok further suggests wherein the parameter determination module is configured to determine the one or more 4parameters in a first order; and the channel sensing threshold determination module is configured to (paragraph [0008]; parameter may be set in order (first, second .. etc. level types). CCA threshold is set accordingly to level types).  
Regarding claim 15, Bhorkar et al. further suggest determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment (paragraphs [0053-0055]; maximum transmit power is determined and may be proportional to channel detection (ED) threshold when determining whether a channel is clear for transmission). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of determining a maximum transmit power for the user equipment; determining an expected transmit power for burst transmission of the user equipment; or determining an average transmit power in a time period before the burst transmission of the user equipment as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission. 
Regarding claim 16, Bhorkar et al. further suggest wherein the radio access point determination unit comprises: a detection unit configured to detect whether the other type of radio access point associated with the user equipment is present; and a receiving unit configured to receive a signaling indicating whether the other type of radio access point associated with the user equipment is present (paragraph [0044-0046]; detecting a presence of another frequency node (WiFi transmission point is different type from eNB) and reporting by the eNB or UE). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok’s method/system the step of detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present as suggested by Bhorkar et al. as a parameter for accessing channel of the network for transmission. The motivation would have been to enable detection threshold adaptation based on channel conditions to improve data transmission. Sung et al. also suggest determining whether the other type of radio access point associated with the user equipment is present by: detecting whether the other type of radio access point associated with the user equipment is present; and receiving a signaling indicating whether the other type of radio access point associated with the user equipment is present (paragraph [0039]; present CCA threshold is dynamically adjusted based on interference signals (signaling) from other access points (not present will cause in interference)). The avoidance of interference is due to the fact the present CCA threshold value is reduced).
Regarding claim 17, Seok further suggests wherein the hidden node determination unit is configured to: receive a signaling indicating presence of the hidden node detected by a base 5station; or receive a signaling indicating presence of the hidden node determined by the base station (paragraph [0123]; STA may receive a NAV value indicating remaining time before a time at which the medium becomes available. The NAV is used in the virtual carrier sensing to determine a problem such as hidden node sensed by the AP).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20160081010 A1) in view of Seok (US 20160081010 A1) in view of Bhorkar et al. (US 20180234886 A1), Wang et al. (US 20180279365 A1), and Sung et al. (US 20150032868 A1), and further in view of Sun (US 20180132251 A1).
Regarding claim 14, Bhorkar et al. further suggest determining channel bandwidth allocated and used for burst transmission of the user equipment (paragraph [0046]; obtaining transmission bandwidth for burst transmission for the UE). However, Seok, Bhorkar et al., Wang et al., and Sung et al. may not explicitly suggest a first bandwidth determination unit configured to determine channel bandwidth of an entire system. Sun from the same or similar field of endeavor suggests determining channel bandwidth of an entire system (abstract; considering interference within the entire bandwidth of the system bandwidth and selecting sub-band based on the threshold in the channel detection cycle). Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate in Seok, Bhorkar et al., Wang et al., and Sung et al.’s method/system the step of determining channel bandwidth of an entire system as suggested by Sun for accessing the network for transmission. The motivation would have been to effectively improve data transmission reliability (abstract). 
Response to Remarks/Arguments
Applicant’s remarks/arguments with respect to claim(s) 3 and 12 have been considered but are moot in view of new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476